Citation Nr: 0818763	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for burn scars to the 
chest, neck and right forearm.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1981 to April 
1982.

This appeal to the Board of Veterans' Appeals (Board) arises  
from a June 2005 rating decision in which the RO, inter alia, 
denied the veteran's claims for service connection for burn 
scars to the chest, neck and forearm, and for depression.  
The veteran filed a notice of disagreement (NOD) in December 
2005.  A statement of the case (SOC) was issued in June 2006, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2006.

The Board notes that the RO has characterized the issue 
regarding burn scars as one for service connection for burn 
scars to the chest, neck and right forearm (as reflected on 
the title page), consistent with what the veteran indicated 
in his original claim for service connection.  

In his June 2006 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing), and in Washington DC.  In an appeal hearing options 
form submitted with his substantive appeal, the veteran 
indicated that he wanted a videoconference hearing,  and a 
DRO hearing.  In a July 2006 letter, the RO informed the 
veteran that he was scheduled for a DRO hearing in September 
2006.  In an October 2006 statement, the veteran then 
clarified that he wanted to withdraw his Board hearing 
request, and wanted a  DRO hearing instead.  An October 2006 
report of contact reflects that the veteran requested 
rescheduling of his DRO hearing..  In a letter issued later 
in October 2006,  the RO informed the veteran that his DRO 
hearing was scheduled in November 2006.  In November 2006, 
correspondence the veteran's representative indicated that 
the veteran would not report for his hearing.  Under these 
circumstances, the veteran's requests for RO and Board 
hearings are deemed withdrawn.    

The Board's decision on the claim for service connection for 
burn scars to the chest, neck and right forearm is set forth 
below.  The claim for service connection for depression is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
November 2004 statement in support of claim, the veteran 
reports damage to his central nervous system secondary to 
burn scars of the left hand.  As there is no indication in 
the record that a claim for secondary service connection for 
damage to the central nervous system has yet been addressed 
by the RO, this matter is not properly before the Board; 
hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  There is no competent medical evidence that the veteran 
has a current disability of burn scars to the chest, neck and 
right forearm.


CONCLUSION OF LAW

The criteria for service connection for burn scars to the 
chest, neck and right forearm are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 200) (codified at 38 
U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 51077, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.159, and 3.326(a) (2007)

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 18 Vet. App. 112 (2002), (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-complaint notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini, 18 Vet. App. At 112.  see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for burn scars to the chest, neck and right 
forearm, as well as what information and evidence would be 
obtained by VA.  The November 2004 VCAA letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim on appeal.  The June 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the November 2004 letter.  Hence, the November 
2004 letter clearly meets Pelegrini's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.

Subsequently, a March 2006 post-rating letter provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the veteran to respond, the June 
2006 SOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC, is sufficient to cure a timing defect.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and his representative, on his 
behalf.  Moreover, there is no indication that further RO 
action to satisfy the duty to assist in connection with this 
claim is needed.  

In this regard, on a June 2004mVA Form 21-4138, , the veteran 
reported that he had mental illness and was still receiving 
disability benefits from the Social Security Administration 
(SSA).  However, the veteran's statement does not indicate 
that he was awarded SSA benefits for burn scars to the chest, 
neck and right forearm.  There also  has been no argument 
that the SSA records are pertinent to the claim being 
adjudicated in this decision so as to require that additional 
adjudication resources be expended to obtain these records.  
See 38 U.S.C.A. § 5103A(b), (c); Baker v. West, 11 Vet. App. 
163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Further, as will be discussed below, the service connection 
claim is being denied because there is no medical evidence of 
the currently claimed disability.  The claim for service 
connection for depression is being remanded in part, due to 
the existence of recent records of treatment of the veteran 
at the Wellsville Mental Health Clinic, reportedly since 
March 2005, that have not been associated with the claims 
file.  However, as mental health records are not pertinent to 
the claim for service connection for burn scars; a remand of 
this matter to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534 549 (Fed. Cir. 1998).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and the statements made by the appellant and on his 
behalf, the Board finds that the claim for service connection 
for burn scars to the chest, neck and right forearm is not 
warranted.

The veteran asserts that he incurred burns to his chest, neck 
and right forearm in service.  The veteran was treated for a 
chemical burn on the left hand in January 1982; however,  his 
service medical records do not  mention any chemical burns to 
his chest, neck and right forearm.

The Board observes that, in a July 2004 release, the veteran 
asserted treatment for burn scars at the VA Medical Center 
(VAMC) in  Hampton, Virginia.  However, records of treatment  
at this facility from October 1985 to December 1985 are 
negative for treatment for burn scars to the chest, neck and 
right forearm.  Private treatment records from October 1992 
to March 2005 also fail to mention treatment for burn scars 
to the chest, neck and right forearm.

In a Wellsville Mental Health treatment record dated in 
August 1997 a clinical social worker simply states that the 
veteran,  "...has scars as evidence of some of his stories."  
There is no mention as to the location of such scars.  Even 
if the scars were of the chest, neck and right forearm, a 
successful service connection claim requires evidence of 
current disability at the time of claim, as opposed to some 
time in the past.  See Gilpin v. West, 155 F  3d 1353 (Fed. 
Cir. 1998).  As such, any medical evidence of scars seven 
years before the veteran filed his claim for service 
connection does not constitute a current disability.  

Moreover, while the current record reflects evidence of burn 
scars of the left forearm, as found on the October 2004 VA 
examination, as indicated by the veteran in his original 
claim, he is seeking service connection for scars of the 
right forearm. Unfortunately, there simply is no medical 
evidence that he has any of the claimed burn scars, to 
include any scars of the right forearm. 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish , as a threshold matter, 
the current disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin, 155 F. 3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of current 
disability-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value. 

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent and persuasive evidence supports the claim, 
that doctrine is not for application, and the veteran's claim 
for service connection for burn scars to the chest, neck and 
right forearm must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for burn scars to the chest, neck and 
right forearm is denied.




REMAND

The claims file reflects that further RO action on the 
remaining claim on appeal is warranted.

Review of the claims file reveals that there may be pertinent 
medical records outstanding.  In this regard, the veteran 
reported in June 2004 that he was receiving SSA disability 
benefits.  for mental illness.  However, no records regarding 
a claim for disability benefits with the SSA have been 
associated with the claims file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim 
remaining on appeal, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Review of the claims file also reveals  that there are 
pertinent private medical records which have not been 
obtained.  In the veteran's VCAA notice response dated March 
2006 the veteran mentioned ongoing treatment with the 
Wellsville Mental Health Clinic. The Board notes that the 
most recent records of treatment from the Wellsville Mental 
Health Clinic are from July 1997 to March 2005. The veteran 
indicated more recent treatment in his March 2006 VCAA notice 
response.  The Board notes that a March 2005 release is of 
record.

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file updated 
records of all treatment for depression from the Wellsville 
Mental Health Clinic since March 2005.  If more current 
authorization to obtain these records is required, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records.

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Hampton VAMC, dated from October 1985 to December 1985.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Hampton VAMC since 
December 1985, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested).  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
VA examination, if appropriate) prior to adjudicating the 
claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from SSA a copy 
of its decision regarding the veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain all records of 
evaluation and/or treatment of depression 
from the Hampton VAMC, from  December 
1985 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
depression, that is not currently of 
record.

If  authorization more current than the 
completed and signed authorization to 
obtain all outstanding treatment records 
from the Wellsville Mental Health Clinic 
(previously identified) is required, the 
RO should specifically request that the 
veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from this facility.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified (and for which any necessary 
authorization has been provided), to 
particularly include the Wellsville 
Mental Health Clinic,  by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney that the records 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998)

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo VA examination, if appropriate), 
the RO should readajudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).





 Department of Veterans Affairs


